Case: 2:19-cv-04742-MHW-KAJ Doc #: 11 Filed: 04/27/20 Page: 1 of 2 PAGEID #: 56




                         UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF OHIO
                               EASTERN DIVISION

      Yaisha Hodges,

            Plaintiff,

            v.                                     Case No. 2:19-cv-4742

      Freddie Rufus,                               Judge Michael H. Watson

            Defendant.                             Magistrate Judge Jolson

                              OPINION AND ORDER

      Yaisha Hodges (“Plaintiff”), proceeding without the assistance of counsel,

filed this action against Freddie Rufus (“Defendant”) and moved to proceed in

forma pauperis. Magistrate Judge Jolson issued a report and recommendation

(“R&R”) granting Plaintiff’s motion to proceed in forma pauperis (“IFP”) and, after

conducting an initial screening of her Complaint pursuant to 28 U.S.C. § 1915(e),

recommending dismissal of Plaintiff’s claims. R&R, ECF No. 9. Plaintiff filed a

timely objection. ECF No 10.

      Federal Rule of Civil Procedure 72(b)(2) provides that “[w]ithin 14 days

after being served with a copy of the recommended disposition, a party may

serve and file specific written objections to the proposed findings and

recommendations.” Fed. R. Civ. P. 72(b)(2). “The district judge must determine

de novo any part of the magistrate judge’s disposition that has been properly

objected to. The district judge may accept, reject, or modify the recommended
Case: 2:19-cv-04742-MHW-KAJ Doc #: 11 Filed: 04/27/20 Page: 2 of 2 PAGEID #: 57




disposition; receive further evidence; or return the matter to the magistrate judge

with instructions.” Fed. R. Civ. P. 72(b)(3).

      Just like Plaintiff’s initial Complaint, her objection is hard to follow. As best

this Court can tell, her grievance centers around the custody of her son and an

underlying state court proceeding. But, as the Magistrate Judge explained,

Plaintiff’s claims fail for numerous reasons. See R&R 3–4, ECF No. 9. Plaintiff’s

objection fails to demonstrate why this case is not barred by res judicata, how the

federal court has jurisdiction to intervene in a state action, or how the statutes

she relies on provide grounds for relief.

      Accordingly, the Court OVERRULES Plaintiff’s objection, ADOPTS the

R&R, and DISMISSES Plaintiff’s Complaint in its entirety. The Court further

CERTIFIES pursuant to 28 U.S.C. § 1915(a)(3) that for the foregoing reasons,

and the reasons stated in the Magistrate Judge’s R&R, any appeal of this Order

would not be taken in good faith, and therefore DENIES Plaintiff leave to appeal

in forma pauperis.

      IT IS SO ORDERED.

                                             /s/ Michael H. Watson
                                        __________________________________
                                        MICHAEL H. WATSON, JUDGE
                                        UNITED STATES DISTRICT COURT




Case No. 2:19-cv-4742                                                       Page 2 of 2
